Citation Nr: 0213279	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  01-03 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a left eye disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. A. Speck, Associate Counsel


INTRODUCTION

The veteran had active service, as reported by the veteran, 
from July 1955 to May 1957.  His claim comes before the Board 
of Veterans' Appeals (Board) on appeal from a June 2000 
rating decision of the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Detroit, Michigan.


FINDING OF FACT

The veteran is not shown to have a left eye disorder that is 
etiologically related to active service.


CONCLUSION OF LAW

A left eye disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§  1131, 5103, 5103A, 5107 
(West Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2001); 66 Fed. 
Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102 and 3.159).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that in November 2000 the Veterans Claims 
Assistance Act of 2000 (VCAA) became law, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, 5107).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also requires VA to assist a claimant in obtaining such 
evidence.  See 38 U.S.C.A. §§ 5103, 5103A.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159).  The veteran was notified of this 
regulatory change in the April 2002 supplemental statement of 
the case.  As set forth below, the RO's actions throughout 
the course of this appeal satisfied the requirements under 
the VCAA.  

First, VA has a duty under the VCAA to notify the veteran and 
his representative of any information and evidence needed to 
substantiate and complete a claim.  The veteran was informed 
in a June 2000 letter and rating decision of the evidence 
needed to substantiate his claim, and he was provided an 
opportunity to submit such evidence.  Moreover, in a July 
2000 statement of the case and a supplemental statement of 
the case issued in April 2002, the RO notified the veteran of 
regulations pertinent to service connection claims, informed 
him of the reasons why his claim had been denied, and 
provided him additional opportunities to present evidence and 
argument in support of his claim.  In an April 2000 letter, 
the RO sent a letter to the veteran requesting evidence of 
his current disability and evidence from medical 
professionals that had treated the disability.  In addition, 
a June 2001 letter requested that the veteran provide medical 
treatment evidence from his ophthalmologist.  No such 
evidence was received.  The Board finds that the foregoing 
information provided to the veteran specifically satisfies 
the requirements of 38 U.S.C.A. § 5103 of the new statute in 
that the veteran was clearly notified of the evidence 
necessary to substantiate his claim for service connection.  
Under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  VA complied 
with the VCAA's duty to assist by aiding the veteran in 
obtaining outstanding medical evidence.  The Board notes that 
the veteran filed a claim for Social Security Administration 
(SSA) benefits.  In October 2001, all medical records 
associated with that claim were submitted and are included in 
the veteran's claims file.  As such, all known and available 
service, private, and VA medical records have been obtained 
and are associated with the veteran's claims file.  There is 
no indication in the file that there are additional relevant 
records that have not yet been obtained.  Thus, the 
obligation that the RO provide the claimant with any notice 
about how the responsibilities are divided between VA and the 
claimant in obtaining evidence is now moot.  The veteran does 
not appear to contend otherwise.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Essentially, the Board finds that VA has done everything 
reasonably possible to assist the veteran and that no further 
action is necessary to meet the requirements of the VCAA and 
the applicable regulatory changes published to implement that 
statute.

This appeal arises out of the veteran's claim that his left 
eye disorder had its onset during active service, and that 
service connection is therefore warranted.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in active military, naval, or air service.  
38 U.S.C.A. § 1110 (West Supp. 2002); 38 C.F.R. § 3.303 
(2001).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).  That an injury or disease occurred in service is not 
enough; there must be a disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of chronicity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b) (2001).

Once all the evidence has been assembled, the Board has the 
responsibility to evaluate the record on appeal.  See 38 
U.S.C.A. § 7104 (West Supp. 2001).  When there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 
2001); 38 C.F.R. § 3.102 (2001).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the United States Court of Appeals 
for Veterans Claims (Court) stated that "a veteran need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.  

After a complete review of the claims file and considering 
all the evidence of record, the Board finds that the 
preponderance of the evidence is against the veteran's 
service connection claim for a left eye disorder.  The Board 
recognizes that the veteran's service medical records are 
missing from the claims file.  During the course of this 
appeal, the RO made a written request of the National 
Personnel Records Center (NPRC) in St. Louis, Missouri in an 
attempt to obtain or reconstruct the records.  However, a 
July 2002 response from the NPRC asserted that the veteran's 
service medical records were presumably lost or destroyed in 
a 1973 fire at the NPRC facility.  None of the veteran's 
service medical records have been received to date.  As no 
records have been received, the Board has a heightened duty 
to explain its findings and conclusions and to carefully 
consider the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 
2 Vet. App. 83, 85 (1992). 

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing a claim, and to explain its decision 
when the veteran's medical records have been lost.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, case law 
does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all the 
evidence that may be favorable to the veteran.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).  

The Board has carefully reviewed the evidence and statements 
made in support of the veteran's claim and finds that the 
preponderance of the evidence is against his service 
connection claim for a left eye disorder.  The evidence of 
record does not show that the veteran has a current left eye 
disorder that is related to active service.  A November 1984 
treatment report from K.V. Mendiratta, M.D., noted that the 
veteran had incurred a left eye injury in Korea.  However, 
Dr. Mendiratta gave no independent statement regarding the 
etiology of the veteran's left eye disorder.  A December 1984 
examination report from the Metro Diagnostic Center contained 
no reference to any in-service eye injury.  Instead, the 
veteran asserted that he had decreased vision in his left eye 
"since birth," and had been informed that it was related to 
a lazy eye.  The examiner did not dispute the veteran's 
contentions.  

The next medical evidence of record indicating that the 
veteran had a left eye disorder was in December 1991.  At 
that time, treatment records reported that the veteran had 
poor vision, though he stated that he did not wear glasses 
and had never had his eyes examined.  A separate December 
1991 treatment report noted that the veteran had last had his 
eyes examined in 1978.  Neither of the December 1991 
treatment reports contained a diagnosis of the veteran's 
"poor vision," and no statements were made regarding the 
etiology of the visual disorder.  In a January 1992 treatment 
report, the veteran's left eye was reportedly "very poor" 
and it was noted that he had not been examined by an optician 
for several years.  He reported being able to watch 
television, go shopping, and cross the street, though he had 
difficulty reading without a magnifying glass.  In a February 
2001 statement, Shirley T. Sheppard, M.D., reported that the 
veteran was permanently and legally blind in his left eye, 
though she did not comment on the etiology of his blindness.  
In fact, in a May 2001 letter, she stated that she had seen 
the veteran for a screening examination that was neither 
detailed nor treatment-related.  Finally, in a July 2001 
statement, the veteran asserted that he had injured his left 
eye during active service when he was hit in the eye with a 
soldier's rifle.  He indicated that he was no longer able to 
see from that eye.  

As the competent evidence of record fails to show that a 
current left eye disorder was incurred in or aggravated by 
active service, and as no physician has linked the veteran's 
current left eye disorder to service, the Board finds that 
service connection is not warranted.  With the exception of 
the November 1984 treatment report from Dr. Mendiratta, there 
is no indication that the veteran ever reported to a 
physician that his left eye disorder had its onset during 
active service.  In fact, in December 1984, the veteran 
asserted that his left eye disorder began at birth and was 
due to a lazy eye.  While Dr. Mendiratta's recited the 
veteran's contentions, he did not render an opinion as to the 
etiology of the veteran's left eye disorder.  The mere fact 
that such a notation was made in his examination report does 
not represent his opinion that the veteran's disorder had its 
onset during service.  See LeShore v. Brown, 8 Vet. App. 406, 
409 (1995) (a bare transcription of lay history, unenhanced 
by additional medical comment, does not constitute competent 
medical evidence).

Based on the foregoing, the Board finds that the medical 
evidence does not indicate that it is as likely as not that 
the veteran's left eye disorder had its onset during service.  
The Board does not doubt the veteran's sincere belief in his 
service connection claim, but the veteran is not a medical 
professional competent to render an opinion on matters of 
medical etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.


ORDER

Service connection for a left eye disorder is denied. 



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

